Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 6,319,121 B1 to Yamada et al.
Re claim 1, Yamada teaches
 A non-transitory computer-readable storage medium comprising program code that, when executed, causes an information processing device of a user (8:42-50, "The control device 1022 is equivalent to the game controller and it is used as a device for inputting into the main unit of the games machine the effects of decisions made by the player as the game progresses. The CPU 1000 controls the entire apparatus and processes data in accordance with a game program stored in the information storage medium 1006, a system program stored in the ROM 1002, and signals input through the control device 1022. The RAM 1004 is a storage means that is used as a work space for the CPU 1000, and given details from the information storage medium 1006 or the ROM 1002, or the results of computations by the CPU 1000, are to perform steps of: 
storing, in a storing step, on the information processing device, information relating to a game part to be played by the user; (Refer to 8:36-41, which describes, "a CD-ROM, game cassette, or DVD could be used as an information storage medium for storing a game program for a domestic games machine, for example. Memory such as ROM could be used for an arcade games machine, in which case the information storage medium 1006 becomes the ROM 1002." Refer also to 8:47-48, which describes a, "game program stored in the information storage medium 1006" 10:1-17 also describes a distributed embodiment of the invention wherein, "In this case, the above described stored information is stored in an information storage medium 1306 such as a magnetic disk, magnetic tape, or memory that can be controlled by the host machine 1300.")
displaying, in a displaying step, on a display of the information processing device, a screen including a first interface configured to detect a first user operation; (Fig. 3B diagrams a sub-menu of a "select a mode" user interface. In Fig. 3B, a user selects whether certain training features such as a counterattack, replay, an operating details display, an operating sequence list, or a rest are each on or off)
determining, in a determination step, when the first user operation is detected, a mode of the game part, the mode of the game part consisting of one of a first mode or a second mode; (Considering Fig. 3B, the Examiner is interpreting a first mode being "Counterattack: ON" and a second mode being "Counterattack: OFF". See also 7:54-62. which describes, "First of all, counterattack mode is set to ON (i.e., the counterattack ON mode is 
changing, in a change step, on the display of the information processing device, a part of the screen according to the mode of the game part, the part of the screen according to the mode of the game part comprising an interface element displaying a game mode and an interface element controlling initiation of the game mode, and maintaining, as a persistent displayed portion, a part of the screen common to the first mode and the second mode, the part of the screen common to the first mode and the second mode comprising a game content group; (As discussed above with respect to Fig. 3B and 7:45-62, in a first mode, the graphical user interface displays the text "Counterattack: ON". In a second mode, which the user can select by changing this setting, the user interface will display "Counterattack: OFF". Considering the user interface of Fig. 3B, when the text changes from "ON" to "OFF" for the Counterattack selection, the other portions of the user interface, such as the text describing the setting of "Counterattack" and the specifications for the other training settings such as, "Replay: OFF", "Reset: OFF" and the title "Training Menu" at the top, are maintained as a persistent displayed portion that is a part of the screen common to the first mode and the second mode. The title of the training menu and other training menu items and their corresponding flags On/Off can be interpreted as a game content group (a group of settings for a training mode).)
after the change step, transitioning from the screen including the first interface to a screen of an execution step, and executing, in the execution step, the game part in the mode of the game part; (Fig. 9 diagrams that after the counterattack mode is selected in step V1, processing processes to a training fight mode wherein the enemy who has initiated an attack is attacked, step V2, and then it is judged whether a counterattack hits successfully, step V3. 7:60-67 describes that, "When the counterattack mode is set to off (i.e., the counterattack OFF mode is selected) the enemy game character manipulated by the computer does not attack. If the counterattack is successful (step V3), a game image indicating that the counterattack has been successful is displayed, and also other details such as the damage inflicted upon the enemy by the counterattack is displayed, as shown by G in FIG. 1C (step V4).” Fig. 1C shows a game execution screen wherein a counterattack is occurring, as indicated by 7:49-52.)
and determining, in a reward determination step, based on the mode of the game part, whether the user is eligible for a reward, wherein the reward determination step comprises: when the mode of the game part is the first game mode, determining that the user is in a reward-eligible mode and evaluating one or more criteria to determine the reward, and when the mode of the game part is the second game mode, determining that the user is not in the reward-eligible mode. (7:60-67 describes that if a counterattack mode is ON, which the Examiner is interpreting as the first mode, the player is eligible to achieve damage points for successfully performing a counterattack. The Examiner is interpreting being eligible for achieving damage points as a "reward-eligible mode." Fig. 1C shows a reward of seven damage points and 120% for a successful counterattack. If a counterattack mode is OFF, no 
Re claims 2-3, the reward of damage points is determined based on whether the player performs a successful counterattack, see Fig. 1C, 7:60-67.
Re claims 4-9, the probability of the player being awarded damage points is zero in a training mode wherein the counterattack feature has been disabled (second mode), as described above, which can also be interpreted as a default value of zero damage points, whereas the probability is greater than zero when the counterattack feature has been enabled (first mode) – Fic. 1C diagrams an exemplary scenario of seven damage points being awarded in a first mode.
Re claim 14, the title, “Training Menu,” is interpreted as a leader game content and the player-adjustable parameters such as “Counterattack”, “Replay,” and “Operating Details Display” are interpreted as supporter game contents. 
Re claims 19-20, refer to the rejection of claim 1.
Allowable Subject Matter
Claims 10-13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9, 14 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715